Citation Nr: 1717300	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left eye disorder.

2.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1966 to November 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Roanoke, Virginia, which declined to reopen service connection for a left eye disorder.  The Veteran testified from Roanoke, Virginia, at a January 2017 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in an April 2017 brief.  38 C.F.R. § 20.1304 (2016).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  A June 1980 RO rating decision denied service connection for a left eye disorder, finding no medical nexus between the diagnosed left eye disorder symptoms and service.  The Veteran did not file a timely notice of disagreement (NOD) following the June 1980 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the June 1980 RO rating decision relates to an unestablished fact of a medical nexus between an in-service left eye injury and currently diagnosed left eye scarring that is necessary to substantiate a claim for service connection for a left eye disorder.

3.  The Veteran is currently diagnosed with corneal scarring of the left eye.

4.  During service the Veteran was treated for a left eye corneal laceration caused by a metal band that snapped and struck the Veteran in the left eye.

5.  The currently diagnosed corneal scarring of the left eye is related to the corneal laceration of the left eye treated during service.


CONCLUSIONS OF LAW

1.  The June 1980 rating decision denying service connection for a left eye disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the June 1980 rating decision is new and material to reopen service connection for a left eye disorder.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left eye disorder of corneal scarring have been met.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision reopens and grants service connection for a left eye disorder, which is a complete grant of the issue on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Left Eye Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A June 1980 RO rating decision denied service connection for a left eye disorder based upon a finding of no medical nexus between the diagnosed left eye disorder symptoms and service.  The Veteran did not file a timely NOD following the June 1980 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the June 1980 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the June 1980 rating decision denying service connection for a left eye disorder, VA received a February 2017 VA medical opinion.  Per the medical opinion, a private ophthalmologist opined that the Veteran's currently diagnosed left eye corneal scarring is related to an in-service left eye injury.  Such evidence relates to an unestablished fact of a medical nexus between an in-service left eye injury and currently diagnosed left eye scarring that is necessary to substantiate a claim for service connection for a left eye disorder.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a left eye disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Left Eye Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, corneal scarring is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed left eye disorder is related to a left eye injury during service.  Initially, the Board finds that the Veteran has a currently diagnosed left eye disorder of corneal scarring.  Per a February 2017 letter from the Veteran's private ophthalmologist, the Veteran has scarring of the left cornea, which negatively impacts the Veteran's best corrected vision and can result in double vision.

Next, the Board finds that the Veteran's left eye, specifically the cornea of the left eye, was injured during service.  A March 1967 service treatment record reflects that the Veteran was treated during service for a left eye corneal laceration.  The laceration was caused by a metal band snapping off of a shipping container being unloaded by the Veteran and striking the Veteran in the left eye. 

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed left eye corneal scarring is related to the in-service left eye corneal laceration.  Throughout the course of this appeal, in various lay statements and in testimony at the January 2017 Board videoconference hearing, the Veteran has advanced developing left eye problems a few years after service separation.  Further, at the January 2017 Board videoconference hearing, the Veteran's wife also testified that the Veteran began having eye problems soon after returning home from service.

An August 2011 VA treatment record diagnosed the Veteran with left eye corneal scarring and noted that the Veteran reported that the scarring was related to an eye injury during active service.  In March 2012, VA received a letter from the Veteran's private ophthalmologist, which noted that the Veteran's left eye corneal scarring was consistent with eye trauma.  Subsequently, the private ophthalmologist submitted an opinion letter to VA in February 2017.  Per the opinion letter, the private ophthalmologist opined that it was more likely than not that the Veteran's left eye corneal scarring was caused by the March 1967 in-service left eye injury.

The Veteran is currently diagnosed with corneal scarring of the left eye, and during service the cornea of the Veteran's left eye was lacerated by a metal band snapping off of a shipping container being unloaded by the Veteran.  A private ophthalmologist has opined that it is more likely than not the left eye corneal scarring is the result of the in-service left eye laceration.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a left eye disorder of corneal scarring was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left eye disorder is granted.

Service connection for a left eye disorder of corneal scarring is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


